865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ping L. KU, Plaintiff-Appellant,v.ALLIED-SIGNAL INC., Defendant-Appellee.
No. 88-3134.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Dec. 30, 1988.Rehearing and Rehearing In Banc Feb. 3, 1989.

Ping L. Ku, appellant pro se.
Donald Lester Creach, Thomas J. Flaherty (Hunton & Williams), for appellee.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ping L. Ku appeals from the district court's order denying relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ku v. Allied-Signal Inc., C/A No. 87-0567 (E.D.Va. July 20, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.